DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/IB2018/056778, filed 05 Sep 2018; and claims benefit of provisional application 62/554,677, filed 06 Sep 2017.

Claims 1-13, 15, 18-20, and 22-24 are pending in the current application. Claims 7-13, 15, 18-20, and 22-24, drawn to non-elected inventions, are withdrawn. Claims 1-6 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 18 Jul 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claims 7-13, 15, 18-20, and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 Jul 2022.

Applicant’s election with traverse of species of compound where R is the fatty acid described by lipid number 12:1(11) in the reply filed on 18 Jul 2022 is acknowledged. The traversal is on the ground(s) that the species are close in characteristics that would allow search and examination of the species simultaneously.  Applicant's remarks are persuasive in view of further consideration of the prior art, for example Kamei (US 2011/0100079 A1, published 05 May 2011, cited in PTO-892) detailed herein teaching similarity of structure and function for compounds in the analogous field of art.
This election of species requirement is withdrawn.

Specification
The disclosure is objected to because of the following informalities: the specification at paragraph 10 as published recites "Glycolipids of trehalose, that act upon the hydric stress of plants (CN105831159) and glycolipids such as the lipid of mannosil eritritol (MEL) and lipid of mannosil manitol (MML) of yeasts for the control of natural yeasts (JP2010215593) have also been disclosed. Also known are fatty acid esters, fatty acid esters of sugars alcohols, and alcalil glycosides that impart tolerance to stress, to plants (US 2011/0100079)." (emphasis added) The term "mannosil eritritol" appears to be a typographical or translation error for "mannosyl erythritol". The term "mannosil manitol" appears to be a typographical or translation error for "mannosyl mannitol". The term "alcalil glycosides" appears to be a typographical or translation error for "alkyl glycosides".
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the natural phenomena of a product of nature without significantly more. The claim(s) recite(s) a glycoside compound of general formula GalNAc-GalNac-Glc-O-R. This judicial exception is not integrated into a practical application because the claims are drawn to the compound and composition comprising the compound itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 is drawn to the compound itself and claim 2 is drawn to a composition comprising the compound and an adjuvant, where the adjuvant describes at high levels of generality any component that helps or assists in the action of composition.
	Post-filing art Bournonville et al. (Scientific Reports, 2020, 10:8196, 12 pgs, cited in PTO-892) teaches a family of strawberry acyl glycosides (SAGs) formed by a trisaccharide (GalNAc-GalNAc-Glc) and a monounsaturated fatty acid of 6 to
12 carbon atoms linked to the glucose unit. (page 1, abstract) Bournonville et al. teaches the SAGs obtained by fractionation of aqueous extracts from strawberry leaves, (page 2, paragraph 6) providing evidence that the SAGs themselves are the natural phenomena of a product of nature. Bournonville et al. discloses the SAGs were chemically identified as the trisaccharide (GalNAc-GalNAc-Glc), esterified to a mono-unsaturated 6–12 carbons length fatty acid (R). (page 3, figure 1) The claim encompasses the strawberry acyl glycosides as they exist within strawberry leaves, and the claim does not require additional elements beyond the product of nature as it exists in nature.
	Post-filing art Neri et al. (Agronomy, 2021, 11, 1643, 11pgs, cited in PTO-892) teaches a living mulch system can provide beneficial biodiversified phytocoenoses and spatial competition against weeds. Strawberries employed as living mulch in a rain-fed hill vineyard of central Italy were evaluated for two years through a participative approach involving the farmer. The results showed that strawberries as living mulch plus application of a blade weeder avoided the need for further soil tillage and assured a full soil cover during winter for both initial planting densities. (page 1, abstract) Neri et al. teaches living mulches between fruit trees or vines have been shown to improve soil organic matter, soil microorganism populations and soil nutrient content, particularly nitrogen. They reduce soil erosion and improve overall soil quality while reducing floor management costs. (page 1, section 1. Introduction) The disclosures of Neri et al. and Bournonville et al. provide evidence that the strawberry plant including leaves comprises the strawberry acyl glycosides as claimed and include components that act to help or assist in the action of composition to promote plant growth by acting as living mulch, or act as adjuvants in a composition for the promotion of plant growth, therefore claim 2 encompasses the composition in the form of the natural phenomena of a product of nature of a strawberry plant. 
Regarding claim 4, claim 4 recites the intended use of the claimed composition regarding the preamble "composition for the promotion of plant growth". MPEP 2111.02 at II. provides "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)" In this case the body of claim 2 fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble including the further clause in claim 4 merely states the purpose or intended use of the invention. Further, the evidence provided in Neri et al. suggests a strawberry plant meets all structural limitations for a composition for the promotion of plant growth as a living mulch, and such structural limitations would by the same for different intended plants according to the recited use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibrahim et al. (International Journal of Experimental Pathology, 2015, 96, p87-93, cited in PTO-892). Evidence of inherent properties is provided by Bournonville et al. (Nature Scientific Reports, 2020, 10:8196, cited in PTO-892) and Neri et al. (Agronomy, 2021, 11, 1643, 11pgs, cited in PTO-892).
Ibrahim et al. discloses that strawberry plants (Fragaria x ananassa) are known in the prior art. Ibrahim et al. discloses strawberry leaves contain many bioactive compounds including tannis, flavonoids, ascorbic acid and essential oil. (page 87, right column) Ibrahim et al. discloses aqueous strawberry leaf extracts are known in the prior art. (page 88, left column, paragraph 3-4) 
Bournonville et al. discloses as above. Bournonville et al. provides evidence that the aqueous extracts from strawberry leaves inherently contain SAGs having the structure meeting the limitations of claim 1. See also MPEP 2112 at II. providing "There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)" In this case Ibrahim et al. discloses strawberry leaves contain many bioactive compounds including tannis, flavonoids, ascorbic acid and essential oil, but does not recognize the presence of the claimed compound. However, Bournonville et al. provides evidence that the aqueous extracts from strawberry leaves containing the SAGs as claimed is in fact inherent in the prior art reference.
Neri et al. discloses as above. The combined disclosure of Neri et al. and Bournonville et al. provides evidence that strawberry plants meet the structural limitations of a composition meeting the limitations of claims 2 and 4 for the reasons detailed above.

Allowable Subject Matter
Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Kamei (US 2011/0100079 A1, published 05 May 2011, cited in PTO-892).
Kamei discloses a plant stress tolerance imparting composition containing a sugar derivative-type surfactant, such as an ester of a sugar and a fatty acid, and water. (abstract) Kamei discloses the sugar is a monosaccharide or a disaccharide. (page 2, paragraph 29) Kamei discloses fatty acids include saturated fatty acids and unsaturated fatty acids. (page 3, paragraph 31) Kamei discloses the ester of a sugar and a fatty acid preferably is a sucrose fatty acid ester. (page 3, paragraph 32) Kamei discloses the tolerance imparting composition may further comprise a fertilizer component, (page 6, paragraph 68) or a component which helps or assists in the action of composition to promote plant growth. Kamei discloses the composition can impart stress tolerance to plants such as strawberry. (page 8, paragraph 90) 
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Kamei and arrive at the claimed invention. Kamei teaches the sugar derivative-type surfactant where the sugar is a monosaccharide or a disaccharide, and preferably is a sucrose fatty acid ester. It would not have been obvious to one of ordinary skill in the art to modify the sugar to be GalNAc-GalNac-Glc because the prior art does not provide guidance to select this particular sugar moiety.

Conclusion
No claim is currently in condition for allowance.
Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623